LAND, J.
Defendant appeals from a conviction and a sentence for the sale of intoxicating liquors for beverage purposes. He complains that the judge a quo erred in overruling a motion for a new trial, alleging the discovery, since the trial, of evidence impeaching one of the prosecuting witnesses. This alleged newly discovered evidence is to the effect that one of the witnesses' for the prosecution had stated to the newly discovered witnesses' that defendant did not sell to him any intoxicating liquors on the date set forth in the indictment, December 17, 1922, nor on any other date during the year 1922.
The trial judge overruled the. motion for a new trial for the reason that he did not believe the affidavits of the two alleged newly discovered witnesses, who, though present in the court room during the trial, were not called to impeach the prosecuting witness, although one of these witnesses was connected by marriage with the accused.
The per curiam to the bill resexwed states that the two px-osecuting witnesses had bought four gallons of whisky from defendant, that the testimony of the prosecution was strong and corroborated by circumstances, and convinced the district judge of the guxlt of defendant.
Where the avowed object of newly discovered evidence is to discredit a prosecuting witness, the general rule is that a new trial will not be granted. State v. Folden, 135 La. 791, 66 South. 223; State v. Hill, 135 La. 625, 65 South. 763.
As the trial judge did not believe the affidavits of the alleged newly discovered witnesses, it is clear that their testimony, if admitted on a new trial, would not change the result.
The motion for a new trial was properly overruled.
The conviction and sentence appealed from are therefore affirmed.